 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 282 
In the House of Representatives, U. S.,

March 31, 2009
 
RESOLUTION 
Recognizing the 30th anniversary of the peace treaty between Egypt and Israel. 
 
 
Whereas the peace treaty between Egypt and Israel signed in Washington, DC, on March 26, 1979, set an unprecedented example of reconciliation following decades marked by nearly unremitting tension and confrontation, including the 1948 War of Israeli Independence, the 1956 Suez War, the 1967 Six-Day War, the 1968-70 War of Attrition along the Suez Canal, and the 1973 Yom Kippur War;  
Whereas United States diplomatic efforts and initiatives in the aftermath of the 1973 Arab-Israeli War helped build the foundations of a lasting peace between Egypt and Israel; 
Whereas pursuant to an invitation by Israeli Prime Minister Menachem Begin, President Anwar al-Sadat became the first Arab leader to visit Israel on November 20, 1977, when he delivered a historic address before Israel’s Parliament, the Knesset, calling for Egypt and Israel to “… stand together with the … boldness of heroes who dedicate themselves to a sublime aim … to erect a huge edifice of peace … an edifice that … serves as a beacon for generations to come”; 
Whereas Prime Minister Menachem Begin and President Sadat demonstrated remarkable character and courage in their willingness to move beyond decades of hostility, bitterness, and mistrust to launch an unprecedented rapprochement without any guarantee as to the potential outcome of their mutual determination to engage in United States-mediated peace talks; 
Whereas successive administrations worked diligently to facilitate intensive discussions in the hope of achieving a historic diplomatic breakthrough on Middle East peace, and President Jimmy Carter invited the two leaders to Camp David for intensive discussions from September 5–17, 1978; 
Whereas, on September 17, 1978, the United States witnessed the signing of two framework agreements between the Governments of Egypt and Israel, A Framework for Peace in the Middle East and A Framework for the Conclusion of a Peace Treaty between Egypt and Israel; 
Whereas, on March 26, 1979, President Sadat and Prime Minister Begin signed the first treaty between an Arab nation and Israel; 
Whereas the primary features of the peace treaty included the mutual recognition of Egypt and Israel, the end of the state of war between the two nations dating back to the 1948 War of Israeli Independence, the complete withdrawal by Israel of its armed forces and civilians from the Sinai Peninsula, freedom of passage for Israeli ships through the Suez Canal, and recognition of the Strait of Tiran and the Gulf of Aqaba as international waterways; 
Whereas United States leadership played a decisive role in enabling Egypt and Israel to set aside longstanding animosities; 
Whereas the conclusion of the treaty between Egypt and Israel set a courageous example of statesmanship; 
Whereas as a direct result of the peace treaty, the Arab League suspended Egypt from its membership from 1979 until 1989; 
Whereas, in 1981, President Sadat was assassinated in Cairo by Egyptian soldiers who belonged to the al-Gama‘ah al-Islamiyah (Islamic Group) and Egyptian Islamic Jihad; 
Whereas, on October 26, 1994, Israeli Prime Minister Yitzhak Rabin and King Hussein of Jordan followed in the path set by President Sadat and Prime Minister Begin, signing the Israel-Jordan Treaty of Peace; 
Whereas, despite the existence of tensions and grievances, the peace treaty between Egypt and Israel continues to challenge presuppositions about the intractability of conflict in the Middle East and provides an enduring framework for facilitating dialogue; and 
Whereas Egypt and Israel continue to collaborate in ongoing efforts to address regional difficulties despite the security challenges facing both nations: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 30th anniversary of the peace treaty between Egypt and Israel, celebrates the treaty’s strength and endurance, and commends the extraordinary diplomatic achievement that the treaty exemplifies; 
(2)recalls the historic sacrifices sustained by Egypt and Israel in the cause of peace and commends the steadfast determination of both nations to sustain their mutual commitment to peace; 
(3)calls for the strengthening of economic, diplomatic, and cultural relations between Egypt and Israel; 
(4)urges the Governments of Egypt and Israel to strengthen the spirit of cooperation that emerged in 1979 as the Middle East faces new challenges; 
(5)seeks to encourage continued United States efforts to foster constructive initiatives to resolve existing conflicts and mitigate current and emerging threats to a just and lasting Middle East peace; and 
(6)calls for recognition of the peace treaty between Egypt and Israel as a model mechanism upon which partner nations may build to overcome longstanding barriers to peace and effective cooperation. 
 
Lorraine C. Miller,Clerk.
